NATIONWIDE MUTUAL FUNDS Nationwide Growth Fund Supplement dated March 16, 2012 to the Summary Prospectus dated February 29, 2012 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. 1.Effective immediately, the Fees and Expenses table for the Nationwide Growth Fund, found on the first page of the Summary Prospectus, is deleted and restated as follows: Class A Shares Class B Shares Class C Shares Class D Shares Class R2 Shares Institutional Service Class Shares Shareholder Fees (paid directly from your investment) Maximum Sales Charge (Load) imposed on purchases (as a percentage of offering price) 5.75% None None 4.50% None None Maximum Deferred Sales Charge (Load) (as a percentage of offering or sale price, whichever is less) None 5.00% 1.00% None None None Redemption/Exchange Fee (as a percentage of amount redeemed or exchanged within 30 days of purchase) 2.00% 2.00% 2.00% 2.00% 2.00% 2.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.60% 0.60% 0.60% 0.60% 0.60% 0.60% Distribution and/or Service (12b-1) Fees 0.25% 1.00% 1.00% None 0.50% None Other Expenses1 0.48% 0.47% 0.47% 0.47% 0.60% 0.72% Total Annual Fund Operating Expenses 1.33% 2.07% 2.07% 1.07% 1.70% 1.32% Amount of Fee Waiver/Expense Reimbursement1, 2 (0.52)% (0.52)% (0.52)% (0.52)% (0.52)% (0.52)% Total Annual Fund Operating Expenses After Fee Waiver/Expense Reimbursement 0.81% 1.55% 1.55% 0.55% 1.18% 0.80% 1 Nationwide Mutual Funds (the “Trust”) and Nationwide Fund Advisors (the “Adviser”) have entered into a written contract limiting operating expenses to 0.65% until at least February 28, 2013. Under the expense limitation agreement, the level to which operating expenses are limited applies to all share classes, excluding any taxes, interest, brokerage commissions, Rule 12b-1 fees, short-sale dividend expenses, administrative services fees, other expenses which are capitalized in accordance with generally accepted accounting principles and expenses incurred by the Fund in connection with any merger or reorganization, and may exclude other non- routine expenses not incurred in the ordinary course of the Fund’s business. The expense limitation agreement may be changed or eliminated at any time but only with the consent of the Board of Trustees of the Trust. The Trust is authorized to reimburse the Adviser for management fees previously waived and/or for expenses previously paid by the Adviser, provided, however, that any reimbursements must be paid at a date not more than three years after the fiscal year in which the Adviser waived the fees or reimbursed the expenses and the reimbursements do not cause the Fund to exceed the expense limitation that was in place at the time the Adviser waived the fees or reimbursed the expenses. More information about administrative service fees can be found in “Investing with Nationwide Funds” on page 28 of the Prospectus. 2 In addition to the expense limitation agreement discussed in Footnote 1, the Trust and the Adviser have entered into a written contract waiving 0.10% of the management fee to which it would otherwise be entitled until March 31, 2013. 2.Effective immediately, the Example tables for the Nationwide Growth Fund, found on page 2 of the Summary Prospectus, are deleted and restated as follows: 1 Year 3 Years 5 Years 10 Years Class A shares Class B shares Class C shares Class D shares Class R2 shares Institutional Service Class shares 82 You would pay the following expenses on the same investment if you did not sell your shares: 1 Year 3 Years 5 Years 10 Years Class B shares Class C shares PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
